Exhibit 99.2 News release via Canada NewsWire, Toronto 416-863-9350 Attention Business/Financial Editors: Scotiabank Increases Dividend on Common Shares TORONTO, Dec. 6 /CNW/ - Scotiabank today increased the dividend on its common shares by 2 cents to 47 cents per common share for the quarter ending January 31, 2008, payable on January 29, 2008, to shareholders of record at the close of business on January 2, 2008. The Bank also declared the following dividends on Non-Cumulative Preferred Shares for the quarter ending January 31, 2008, payable on January 29, 2008, to shareholders of record at the close of business on January 2, 2008: << - Series 12, Dividend No. 38 of $0.328125 per share; - Series 13, Dividend No. 11 of $0.30 per share; - Series 14, Dividend No. 4 of $0.28125 per share; - Series 15, Dividend No. 3 of $0.28125 per share; - Series 16, Dividend No. 1 of $0.39195 per share. >> Holders may elect to receive their dividends in common shares of the Bank in lieu of cash dividends, in accordance with the Bank's Shareholder Dividend and Share Purchase Plan. %SEDAR: 00001289EF %CIK: 0000009631 /For further information: Kevin Harraher, Vice-President, Investor
